USCA11 Case: 20-12834      Date Filed: 04/01/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-12834
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:19-cr-00191-VMC-SPF-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

NICHOLAS RENEE ROGERS,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 1, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Nicholas Rogers in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
          USCA11 Case: 20-12834       Date Filed: 04/01/2021   Page: 2 of 2



and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Rogers’s conviction and total sentence are AFFIRMED.




                                          2